


Exhibit 10.62

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

Agreement, made as of January 1, 2014 (“Effective Date”), between Crown Media
Holdings, Inc., a Delaware corporation, with offices at 12700 Ventura Boulevard,
Los Angeles, California 91604 and 1325 Avenue of the Americas, 22nd Floor, New
York, NY  10019 (“Employer”) and Edward Georger (“Employee”).

 

WHEREAS, Employer desires to employ Employee as provided herein and Employee
desires to be employed by Employer upon the terms and conditions set forth;

 

NOW, THEREFORE, in consideration of the covenants herein contained, the parties
hereto agree as follows:

 

1.                                      Employment Duties.

 

(a)                                 As of the Effective Date, Employer hereby
employs and Employee hereby agrees to employment pursuant to the terms of this
agreement (“Employment Agreement”).  Employee agrees to serve as Executive Vice
President, Advertising Sales and Digital Media.  Additionally, Employee agrees
to serve in such other capacities and perform responsibilities as shall be
designated from time to time by Employer.  Employee shall use Employee’s best
efforts to promote the interests of Employer and shall devote Employee’s full
business time, energy and skill exclusively to the business and affairs of
Employer during the “Term” (as “Term” is defined in Paragraph 2 below).

 

(b)                                 During the course of Employee’s employment
hereunder, Employer may create or utilize subsidiary companies for the
production and distribution of programming or to conduct the other activities
and businesses of Employer.  Employer shall have the right, without additional
compensation to Employee, to loan or make Employee available to any subsidiary
of Employer or company in common ownership with Employer to perform services for
any programming, property or project owned or controlled by Employer or any such
entity, provided that Employee’s services for any such entity shall be
consistent with Employee’s duties hereunder.  Employee further agrees that all
the terms of this Employment Agreement shall be applicable to Employee’s
services for each such entity.

 

(c)                                  During the Term, Employee shall be required
to perform Employee’s duties at the Employer’s office in New York or at such
other principal location in the New York metropolitan area (or such other
location as may be mutually agreeable to Employer and Employee), and Employee
shall undertake all travel required by Employer in connection with the
performance of Employee’s duties hereunder.

 

--------------------------------------------------------------------------------


 

(d)                                 Employer shall indemnify Employee for his
acts as Employee to the extent provided in Employer’s bylaws.

 

2.                                      Term of Employment.  The term of
Employee’s employment (“Term”) with Employer shall commence on the Effective
Date and shall end December 31, 2015 thereafter, unless terminated earlier as
provided in Paragraph 7 of this Agreement.

 

3.                                      Compensation.

 

(a)                                 Salary.  As compensation for Employee’s
services hereunder, Employer shall pay to Employee a base salary at the annual
rate of Five Hundred Sixty Nine Thousand and Three Hundred Eighty Seven Dollars
($569,387.00) per year.  During the Term and any extensions, Employer will
consider an adjustment of Employee’s base salary in March of each year,
commencing in March 2014.

 

(b)                                 Performance Bonus.  Contingent on employment
through each year end; the end of the Term; or for termination of employment
pursuant to Paragraph 7(b) below, following the end of each calendar year during
the Term, Employee will be paid a bonus, to be pro rated for partial calendar
years within the Term, in an amount based on achievement of criteria outlined by
the Compensation Committee of Employer, which criteria shall be the same as that
established for the senior management team.  The bonus target will be set as a
percentage of base salary for each year.  Such bonus will be paid to Employee on
the date following the applicable calendar year that Employer designates for
payment of bonuses to its employees in general, but in no event later than
March 15.

 

(c)                                  LTI.  Employer will award to Employee Long
Term Incentive (“LTI”) pursuant to the terms and conditions of the Amended and
Restated Crown Media Holdings, Inc. 2012 Long Term Incentive Plan as amended
(collectively, referred to herein as the “Incentive Agreements”).

 

(d)                                 Withholding.  All payments of salary shall
be made in appropriate installments to conform with the regular payroll dates
for salaried personnel of Employer.  Employer shall be entitled to deduct from
each payment of compensation amounts required under applicable laws or for
participation in any employee benefit plans.

 

(e)                                  Expenses.  During the Term, Employer shall
pay or reimburse Employee on an accountable basis for all reasonable and
necessary out-of-pocket expenses for entertainment, travel, meals, hotel
accommodations and other expenditures

 

2

--------------------------------------------------------------------------------


 

incurred by Employee in connection with Employee’s services to Employer in
accordance with Employer’s expense account policies for its senior executive
personnel.

 

(f)                                   Fringe Benefits.  During the Term,
Employee shall be entitled to receive the following fringe benefits pursuant to
plans which may be amended from time to time or discontinued:

 

(i) group medical, dental, life and disability insurance as per Employer policy;
and

 

(ii) any pension or other fringe benefits on terms that are or may become
available generally to senior executives of Employer.  Employee shall also be
entitled to four (4) weeks paid vacation for each year of the Term, subject to
accrual and usage as outlined in Employer’s policies, as may be amended from
time to time or discontinued.  The allowable maximum accrual for vacation shall
be 1.5 times your benefit, and once the maximum has been accrued, no further
hours will accrue until vacation time has been used.

 

4.                                      Confidentiality, Intellectual Property;
Name and Likeness.

 

(a)                                 Employee agrees that Employee will not
during the Term or thereafter divulge to anyone (other than Employer and its
executives, representatives and employees who need to know such information or
any persons designated by Employer) any knowledge or information of any type
whatsoever designated or treated as confidential by Employer relating to the
business of Employer or any of its subsidiaries or affiliates, including,
without limitation, all types of trade secrets, business strategies, marketing
and distribution plans as well as concrete proposals, plans, scripts, treatments
and formats described in Subparagraph (b) below.  Employee further agrees that
Employee will not disclose, publish or make use of any such knowledge or
information of a confidential nature (other than in the performance of
Employee’s duties hereunder) without the prior written consent of Employer. 
This provision does not apply to information which becomes available publicly
without the fault of Employee or information which Employee discloses in
confidence to Employee’s own privileged representatives or is required to
disclose in legal proceedings, provided Employee gives advance notice to the
Chief Executive Officer or General Counsel of Employer and an opportunity to
Employer to resist such disclosure in legal proceedings.

 

(b)                                 During the Term, Employee will disclose to
Employer all concrete proposals, plans, scripts, treatments, and formats
invented or developed by Employee

 

3

--------------------------------------------------------------------------------


 

during the Term which relate directly or indirectly to the business of Employer
or any of its subsidiaries or affiliates including, without limitation, any
proposals and plans which may be copyrightable, trademarkable, patentable or
otherwise exploitable.  Employee agrees that all such proposals, plans, scripts,
treatments and formats are and will be the property of Employer.  Employee
further agrees, at Employer’s request, to do whatever is necessary or desirable
to secure for the Employer the rights to said proposals, plans, scripts,
treatments, and formats, whether by copyright, trademark, patent or otherwise
and to assign, transfer and convey the rights thereto to Employer at Employer’s
expense.

 

(c)                                  Employer shall have the right in perpetuity
to use Employee’s name in connection with credits for programming, properties
and projects for which Employee performs any services pursuant to this
Agreement.

 

5.                                      Employee’s Representations.  Employee
represents and warrants that Employee has the right to enter into this Agreement
and is not subject to any contract, commitment, agreement, arrangement or
restriction of any kind which would prevent Employee from performing Employee’s
duties and obligations hereunder.

 

6.                                      Non-Competition; No Raid.

 

(a)                                 During the Term, Employee shall not engage
directly or indirectly, whether through self-employment or as an employee,
independent contractor, consultant, partner, shareholder or otherwise, in a
business or other endeavor which materially interferes with any of Employee’s
duties or obligations hereunder or which is directly competitive with the
business of the Employer or its subsidiaries, including but not limited to the
production, distribution or any other exploitation of audiovisual television
material (the “Other Business”).  Both parties recognize that the services to be
rendered hereunder by Employee are special, unique and extraordinary in
character.  In the event of a breach of this Paragraph 6(a) by Employee or a
claim by Employee pursuant to this paragraph, both Employer and Employee shall
have all of the remedies available to Employer at law or equity. 
Notwithstanding Paragraph 8 below, Employee and Employer agree that temporary
and permanent injunctive relief may be sought by either in a court of law to
enforce this Paragraph 6(a) and Paragraph 6(b) below.

 

(b)                                 Employee further agrees that during the Term
and for a period of one year thereafter, Employee will not:

 

(i)                                     employ, or attempt to employ or assist
anyone else to employ, any person who is, at the date of termination of
Employee’s employment,

 

4

--------------------------------------------------------------------------------


 

working as an officer, policymaker or in high-level creative development or
distribution (including without limitation executive employees) for or rendering
substantially full-time services as such to Employer;

 

(ii)                                  publicly disparage Employer or its Board
of Directors, individually or collectively, or

 

(iii)                               interfere with Employer’s relationships with
suppliers, customers, or other organizations or individuals with which Employer
has a business relationship or is pursuing a business relationship during the
Term.

 

7.                                      Termination.

 

(a)                                 This Agreement may be terminated and the
Term ended on five (5) business days’ written notice for any one of the
following reasons (except (i) in which case termination shall occur on the date
of death):

 

(i)                                     The death of Employee;

 

(ii)                                  A serious health condition of Employee
that incapacitates Employee (as defined under the Family and Medical Leave Act)
for a period exceeding an aggregate of twelve (12) work weeks during any twelve
(12) month period of the Term.  For purposes of counting the aggregate work
weeks, days properly designated by Employee as vacation days shall not be
counted.  In the case of termination by virtue of either the death or disability
of Employee, Employee or his heirs will be paid any bonuses which Employee has
earned and which are attributable to periods prior to the effective date of
termination, such payment to occur on the date such bonus would normally be
paid;

 

(iii)                               For “cause,” which for purposes of this
Agreement shall be defined as:

 

(A)                               The use of a controlled substance and/or
alcohol, either of which materially interfere with Employee’s performance of
Employee’s services under this Agreement;

 

(B)                               Employee’s commission of any act which
constitutes a felony under federal, state or local laws or the law of any
foreign country;

 

(C)                               Employee’s persistent failure or refusal after
written notice to perform any of Employee’s duties and responsibilities pursuant
to this Agreement as determined by the Board of Directors;

 

5

--------------------------------------------------------------------------------


 

(D)                               Employee’s dishonesty in financial dealings
with or on behalf of Employer, its subsidiaries, affiliates and parent
corporation or in connection with performance of Employee’s duties hereunder;

 

(E)                                Employee’s material breach of any provision
of this Agreement; or

 

(F)                                 Employee’s voluntary resignation.

 

In the event of termination under Paragraph 7(a)(iii), solely for purposes of
Paragraph 6, the Term shall not be deemed terminated and shall continue until
the first to occur of twelve (12) months from termination or the date the Term
would have ended prior to termination.

 

(b)                                 Employer shall also have the right to
terminate Employee prior to the expiration of the Term in addition to pursuant
to Paragraph 7(a) above by providing Employee with written notice.  In the event
of a termination pursuant to this Paragraph 7(b), Employee shall not be entitled
to any further compensation or benefits except (1) as may be provided under the
Incentive Agreements; (2) twelve (12) months base salary, paid in a lump sum and
discounted at “prime rate” to present value at the time of payment; (3) vested
ERISA benefits (e.g., 401k plan); (4) benefits that may be required by law
(e.g., COBRA); and (5) pro rata bonus through the date Employee’s job duties end
to be paid as provided in Paragraph 3(b) above.  Employee shall have no
obligation to seek comparable employment and if Employee does accept other
employment, there will be no offset by Employer against the amounts payable
under this Paragraph 7(b).  If Employer terminates Employee under this Paragraph
7(b), Paragraph 6(a) shall not apply from the date of termination.

 

(c)                                  In the event that Employer terminates this
Agreement due to any of the reasons set forth in Paragraph 7(a) above, Employee
shall be paid Employee’s salary through the later of the expiration of the five
(5) business days period referred to in Paragraph 7(a) or the end of the month
in which the termination event occurs, after which Employer’s obligation to pay
salary to Employee shall terminate.  After making the payments provided for in
this Subparagraph (c), Employer shall have no further obligations to Employee
pursuant to this Agreement, except (1) as may be provided under the Incentive
Agreements; (2) vested ERISA benefits; or (3) benefits that may be required by
law (e.g., COBRA).

 

6

--------------------------------------------------------------------------------


 

(d)                                 Upon termination of this Agreement, Employee
shall not retain any business records or documents (including electronic)
relating to any activity of Employer or any of its parent, subsidiary or
affiliated companies, shall not disseminate any such information in any format,
and shall return any business records, documents and property (including
electronic) belonging to Employer or its parents, subsidiaries and affiliates. 
This includes all information that the Employee may have in hard copy or on any
electronic media (such as CD, DVD, thumb drives, portable hard drives, home
computer, etc.).

 

(e)                                  Upon termination of Employee’s employment
for any reason, Employee shall tender Employee’s resignation from any offices
Employee holds for Employer or its subsidiaries, and Employer shall accept such
resignation forthwith.

 

8.                                      Arbitration.  Any dispute between the
Employee and Employer involving any provision of this Agreement of employment
matter; including any claim of discrimination under state and federal law, other
than an action in court requesting temporary or permanent injunctive relief as
set forth in Paragraph 6 above, shall be resolved by arbitration under the
employment rules of the American Arbitration Association and in accordance with
applicable law, allowing all damages and remedies available in a court action. 
Such arbitration shall be conducted in the New York City metropolitan area
before one (1) neutral arbitrator who is a lawyer with expertise in employment
law.  Employer shall pay the expenses of the arbitration and each party shall
pay its own legal fees and expenses.  The arbitrator shall provide a reasoned
opinion supporting his/her conclusion, including detailed findings of fact and
conclusions of law.  Such findings of fact shall be final and binding on the
parties, but such conclusions of law shall be subject to appeal in any court of
competent jurisdiction.

 

9.                                      Assignment.  This Agreement is a
personal contract and, without the prior written consent of Employer, shall not
be assignable by the Employee.  The rights and obligations of Employer may be
assigned and such assignment shall bind in their entirety the successors and
assigns of Employer.  As used in this Agreement, the term “successor” shall
include any person, firm, corporation or other business entity which at the
time, whether by merger, purchase or otherwise, acquires all of substantially
all of the assets or business of Employer.

 

10.                               Amendment; Captions.  This Agreement contains
the entire agreement between the parties.  It may not be changed orally, but
only by agreement in writing

 

7

--------------------------------------------------------------------------------


 

signed by the party against whom enforcement of any waiver, change, modification
or discharge is sought.  Paragraph headings are for convenience of reference
only and shall not be considered a part of this Agreement.  If any clause in
this Agreement is found to be unenforceable, illegal or contrary to public
policy, the parties agree that this Agreement shall remain in full force and
effect except for such clause.

 

11.                               Notices.  Any notices or other communications
required or permitted hereunder shall be in writing and shall be deemed
effective when delivered in person or if mailed, by registered or certified
mail, return receipt requested, in which case the notice shall be deemed
effective on the date of deposit in the mails, postage prepaid, addressed to
Employee at the address for Employee appearing in Employer’s records.  Notices
to Employer shall be addressed to its Chief Executive Officer at the address
first written above, with a copy to the Executive Vice President of Legal and
Business Affairs, Crown Media Holdings, Inc., 12700 Ventura Blvd., Studio City,
CA  91604.  Either party may change the address to which notices are to be
addressed by notice in writing given to the other in accordance with the terms
hereof.

 

12.                               Periods of Time.  Whenever in this Agreement
there is a period of time specified for the giving of notices or the taking of
action, the period shall be calculated excluding the day on which the giver
sends notice and excluding the day on which action to be taken is actually
taken.

 

13.                               Laws.  The laws of the state of New York shall
apply to this Agreement and the employment relationship without the application
of any conflict of law provisions.

 

14.                               Counterparts.  This Agreement may be signed in
any number of counterparts, each of which shall be an original, and all of
which, taken together, shall constitute one instrument.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Employer has by its appropriate officer signed this
Agreement and Employee has signed this Agreement as of the day and year first
above written.

 

 

 

CROWN MEDIA HOLDINGS, INC.

 

 

 

 

 

By:

/s/ William J. Abbott

 

 

Name: William J. Abbott

 

 

Title: President & Chief Executive Officer

 

 

 

 

 

/s/ Edward Georger

 

EDWARD GEORGER

 

9

--------------------------------------------------------------------------------
